Appeal from an order of the Supreme Court, Oneida County (John W Grow, J.), entered September 16, 2008 in a personal injury action. The order, among other things, granted the motion of defendant *1485Cynthia R. Morgan for summary judgment dismissing the complaint and cross claims against her.
Now, upon reading and filing the stipulation to discontinue appeal signed by the attorneys for the parties on August 25 and 31, 2009,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P., Martoche, Centra, Green and Gorski, JJ.